Judgment, Supreme Court, New York County (Michael Obús, J.), rendered September 7, 1993, convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Evidence at the suppression hearing was that a Port Authority police officer experienced at drug surveillance and arrests observed defendant over a 20-minute period standing near the corner of 8th Avenue and 42nd Street, a location known for illegal drug activity (People v King, 200 AD2d 487, 488, lv denied 83 NY2d 873), where he was separately approached by three individuals who gave him money in exchange for an item that he then removed from the track of a nearby rolled-up newsstand gate. When the officer, accompanied by other Port Authority police officers, approached defendant to investigate further, defendant stuffed a plastic bag into his mouth, and was arrested after the officers were unsuccessful in their attempt to dislodge the bag. Moreover, later, while being processed for arrest before he had been advised of his Miranda rights, defendant spit out the plastic bag, which contained 27 smaller bags of crack cocaine, and spontaneously exclaimed "Where did that come from? I just got that bag. I must have been set up.” Based upon these facts, where an officer experienced in drug enforcement observed defendant in an area known for drug activity engage in multiple hand-to-hand exchanges of money for an object, and, upon approach of the police, furtively put a plastic bag in his mouth that he would not allow to be removed, there was probable cause to arrest (see, People v McRay, 51 NY2d 594, 604; People v King, supra), and defendant’s motion to suppress the drugs and statement was properly denied. Concur—Rubin, J. P., Kupferman, Asch and Tom, JJ.